 

Exhibit 10.14

 

REVOLVING ACCOUNTS RECEIVABLE ASSIGNMENT AND TERM LOAN

 

FINANCING AND SECURITY AGREEMENT

 

THIS REVOLVING ACCOUNTS RECEIVABLE ASSIGNMENT AND TERM LOAN FINANCING AND
SECURITY AGREEMENT (the “Agreement”) is made as of February 27, 2020 by and
between 5J Oil Field Services, LLC and 5J Trucking, LLC whose address are 710 N.
Post Oak Rd., Suite 315, Houston, Texas 77024, together with SMG Industries,
Inc. whose address is 710 N. Post Oak Rd., Suite 315, Houston, Texas 77024 and
each other Person who from time to time may become a Party hereto or an
affiliate (individually and collectively herein “Client” or the “Company”, and
Amerisource Funding, Inc., a Texas Corporation (together with its successors and
assigns, “Amerisource”), as lender (each a “Party” and, collectively herein, the
“Parties”).

 

RECITALS

 

WHEREAS, the Client has asked Amerisource to make advances to the Client against
clients Accounts Receivable in an aggregate principal amount outstanding at any
time not to exceed Ten Million Dollars ($10,000,000.00) (the "Maximum Account
Limit"); and

 

WHEREAS, the Client has asked Amerisource to make advances to the Client under
an equipment term loan facility in an aggregate principal amount outstanding at
any time not to exceed One Million Four Hundred and SIXTY-FOUR Thousand, One
Hundred and Fifty-Three Dollars ($1,464,153.00) (the "Maximum Equipment Term
Limit"); and

 

WHEREAS, the Client has asked Amerisource to make advances to the Client under a
bridge term loan facility in an aggregate principal amount outstanding at any
time not to exceed Ten Percent (10%) of the net availability under the Revolving
Credit Facility (the "Maximum Bridge Term Limit"); and

 

WHEREAS, Amerisource is willing, on the terms and subject to the conditions set
forth in this Agreement and the other Credit Documents, to make advances to the
Client;

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

Article I.                       DEFINITIONS

 

1. Definitions. The following terms used herein shall have the following
meaning. All capitalized terms not herein defined shall have the meaning set
forth in the Uniform Commercial Code:

 

1.1. “Advance Rate” - Up to eighty five percent (85%) of Eligible Accounts
Receivable

 

1.2. “Availability” - A calculation on a Daily Availability Report which
reflects the total amount of Client’s Reserve Account which is available for
disbursement to Client at a given point in time; equal to the Face Amount of all
Purchased Accounts, plus funds available against Client’s Inventory (if any),
less the Required Reserve Amount, as more fully illustrated in Exhibit “A”.

 

1.3. “Closed” - A Purchased Account is closed upon the first to occur of: (a)
receipt of full payment by Amerisource, or (b) the unpaid Face Amount has been
charged to the Reserve Account by Amerisource pursuant to the terms hereof.

 

1.4. “Credit Documents” – This Agreement, the term loan Promissory Notes, any or
all related note(s), the UCC-1 or any other form of security agreement, the
Guaranty Agreement, and each and every other document or instrument executed or
delivered, or to be executed or delivered, by the Client and/or Guarantor in
connection herewith, in each case as amended and/or restated from time to time.

 

1.5. “Daily Availability Report” - A report, a sample of which appears in
Exhibit “A”, prepared by Amerisource from time to time reflecting a calculation
of the portion of Client’s Reserve Account which is available for disbursement
at a given point in time.

 

1.6. “Face Amount” - The face amount due on an Account at the time of purchase
of such Account.

 

1.7. “Guarantor” – Matthew Flemming, whether one or more.

 

1.8. “Guaranty Agreement” – Any guaranty agreement (whether one or more)
executed by Guarantor in connection with the Obligations.

 

1.9. “Invoice” - The document that evidences or is intended to evidence an
Account. Where the context so requires, reference to an Invoice shall be deemed
to refer to the Account to which it relates.

 

1.10. “Invoice Transmittal” - A form wherein Client lists such of its Accounts
as it requests that Amerisource purchase under the terms of this Agreement. For
Accounts submitted by Client electronically to Amerisource, an Electronic
Transfer of Sales document may serve as an Invoice Transmittal.

 

1.11. “Maximum Account Limit” - Ten Million Dollars ($10,000,000). The Maximum
Account Limit may be reviewed and amended by Amerisource from time to time as
necessary to accommodate Client’s growth in working capital needs.

 

1.12. “Maximum Bridge Term Limit” – An aggregate principal amount outstanding at
any time not to exceed Ten Percent (10%) of the net availability under the
Revolving Credit Facility The maximum amount made available under an optional
term loan facility made available to Client within the first 12 months of the
Term.

 



1

 

 

1.13. “Maximum Equipment Term Limit” - One Million Four Hundred and Sixty-Four
Thousand One Hundred and Fifty-Three Dollars ($1,464,153). The maximum amount
made available under an equipment term loan facility made available to Client at
execution of this Agreement in order to refinance the existing Citizens Bank
Debt and/or subsequent equipment lender debt. The Maximum Equipment Term Limit
may be reviewed and amended by Amerisource from time to time as necessary to
accommodate Client’s growth in working capital needs.

 

1.14. “Obligations” - Any and all present or future obligations, liabilities or
indebtedness of Client to Amerisource arising hereunder or otherwise, of any and
every kind and nature, however created, arising or evidenced and howsoever
owned, held or acquired, direct or indirect and whether arising or existing
under written or oral agreement or by operation of law, and including all future
advances made by Amerisource for the potential protection of Amerisource’s
rights and interest in the Collateral, to pay or discharge existing or potential
liens, levies or other claims against the Collateral, and whether arising
before, during or after the commencement of any Bankruptcy Case in which Client
is a Debtor, and all costs and expenses, including without limitation reasonable
attorney’s fees, incurred by Amerisource in connection with or arising out of
the administration, protection, enforcement or collection of the Obligations or
disposition, liquidation or realization of the Collateral, and expenses incurred
in answering general legal issues involving Client

 

1.15. “Purchased Accounts” - Accounts purchased by Amerisource from Client
hereunder which have not been Closed.

 

1.16. “Repurchased” - An Account has been repurchased when Client has paid to
Amerisource the then unpaid Face Amount.

 

1.17. “Required Reserve Amount” - The amount required to be held in Client’s
Reserve Account to ensure Client’s performance with the provisions hereof,
including but not limited to, anticipated amounts to be paid monthly on the
Equipment Term Facility and the Bridge Term Facility.

 

1.18. “Reserve Account” - A bookkeeping account on the books of Amerisource
where the Face Amount of all Purchased Accounts is initially credited, a portion
of which is maintained by Amerisource to ensure Client's performance with the
provisions hereof.

 

1.19. “Reserve Shortfall” - The amount by which the Reserve Account is less than
the Required Reserve Amount.

 

2. Sale; Purchase Price; Reserve.

 

2.1. Assignment and Sale.

 

2.1.1. Client shall submit to Amerisource each day a sales ledger in electronic
format, which shall be a complete and accurate detailed listing of all sales
completed by the Client for that given date. All Invoices listed on each daily
sales ledger shall represent Invoices billed in accordance with Generally
Accepted Accounting Principles (“GAAP”) for goods delivered or services rendered
and completed by Client for such day. Though an Invoice Transmittal may be
included with each daily sales ledger, Client’s electronic submission of a sales
ledger to Amerisource shall be effective as an Invoice Transmittal and shall
automatically constitute the assignment and sale to Amerisource of any and all
Invoices and Accounts included on such sales ledger, and all such Invoices and
Accounts shall immediately become Purchased Accounts. Client shall also submit
to Amerisource such reporting on its Inventory as may be agreed upon by Client
and Amerisource from time to time.

 

2.1.2. Each Invoice Transmittal shall be accompanied by such documentation
supporting and evidencing the Accounts listed thereon as Amerisource shall from
time to time request.

 

2.1.3. Amerisource’s initial payment of the Face Amount purchase price shall be
applied and credited to Client’s Reserve Account.

 

2.2. Daily Availability Report; Reserve Account.

 

2.2.1. Client’s withdrawals, advances and disbursements from the Reserve Account
shall be governed by a calculation of Availability, as determined by a Daily
Availability Report to be prepared or modified by Amerisource from time to time
and in its sole discretion, a sample of which appears in Exhibit “A”.

 

2.2.2. Each Daily Availability Report shall set forth a calculation of the
amount available for withdrawal by Client, as well as the amounts which must be
held in the Client’s Reserve Account as the Required Reserve Amount. Amounts may
be held in the Reserve Account as Required Reserve Amount to ensure Client’s
performance with the provisions hereof, as well as to secure Obligations and the
Repurchase or anticipated Repurchase of the following ineligible or impaired
Accounts: (a) Accounts, the payment of which has been disputed by the Account
Debtor obligated thereon, Amerisource being under no obligation to determine the
bona fides of such dispute, (b) any Account for which Client has breached its
obligation under Section 14 herein, (c) any Account owing from an Account Debtor
which in Amerisource’s reasonable credit judgment has become insolvent, (d) any
Accounts owing from an Account Debtor in excess of the credit limit established
by Amerisource for such Account Debtor, (e) all or any Purchased Accounts upon
the occurrence of an Event of Default or upon the termination date of this
Agreement, (f) Accounts over ninety (90) days from original invoice date, (g)
Accounts owing by an Account Debtor in excess of 15% of Client’s total eligible
Purchased Accounts outstanding, (h) Accounts owing by entities related to Client
by common ownership or control, (i) all Accounts owing by a given Account Debtor
if at least 15% of such Account Debtor’s outstanding Accounts are deemed
ineligible or impaired by Amerisource, (j) Accounts owing by Account Debtors
domiciled outside of the United States of America or for which Client has
accepted deposits or billed in advance, and (k) other Accounts or amounts which
Amerisource determines from time to time in its sole credit or business
judgment. Without regard to the provision in Section 2.2.2 (f), Amerisource
shall provide for eligibility of Patterson-UTI Accounts Receivable after Notice
of Assignment has been confirmed by the Patterson-UTI Account Debtor and
verification satisfactory to Amerisource has been confirmed.

 

2.2.3. Amerisource may require that Client Repurchase, by payment of the then
unpaid Face Amount thereof or, at Amerisource’s option, by Amerisource’s
adjustment to the Reserve Account any of the Accounts described in Section 2.2.2
above which are deemed uncollectible in Amerisource’s sole credit or business
judgment. Any such Repurchase by Client shall not constitute reassignment of
such Account.

 



2

 

 

2.2.4. Client shall pay to Amerisource on demand the amount of any Reserve
Shortfall.

 

2.2.5. Amerisource may charge the Reserve Account with any Obligation. The
Reserve Account, or any portion thereof, may also be held to secure the
Obligations.

 

2.2.6. Amerisource may pay any amounts due Client hereunder by a credit to the
Reserve Account.

 

2.2.7. Upon termination of this Agreement, Amerisource may retain the Reserve
Account (i) sufficient to cover any Obligations that were either known or
unknown to Amerisource at the time of termination, and (ii) unless and until
Client has executed and delivered to Amerisource a general indemnity and mutual
release in a form acceptable to Amerisource.

 

3. Authorization for Purchases. Subject to the terms and conditions of this
Agreement, Amerisource is authorized to purchase Accounts and/or approve and
release disbursement requests upon telephonic, facsimile or other instructions
received from anyone purporting to be an officer, employee or representative of
Client.

 

4. Revolving Accounts Receivable Interest Rate. Client shall pay to Amerisource
on a monthly basis an interest rate equal to the prime rate plus four and
one-half percent (4.500%) per annum, to be calculated and charged monthly by
Amerisource based on the average outstanding balance of all funds employed for
all Accounts Receivable Obligations. The prime rate of interest shall be
determined as published and updated from time to time in the Wall Street
Journal.

 

5. Collateral Management Fee. Client shall pay to Amerisource a Collateral
Management Fee of seventy-five hundredths percent (0.750%), of the Maximum
Account Limit to be charged annually in advance. This fee is reduced from 1.0%
contingent upon Client funding an additional credit facility with Amerisource
within 6 months of initial funding of this Client facility. In the event an
additional facility is not funded within the 6-month period, the CMF will be
adjusted to 1.0% and the 0.25% will be assessed in arrears.

 

6. Non-Usage Fee. A fee of thirty-five hundredths percent (0.350%) will be
assessed quarterly in arrears based on the shortfall between Client’s average
daily revolving loan balance outstanding and the Maximum Account Limit.

 

7. Commitment Fee. Client shall pay to Amerisource an up-front fee equal to
1.000% of the Maximum Account Limit. This fee is fully earned at the time of
Amerisource approval and commitment to Client; however, as an accommodation to
Client, the fee will be deducted from the initial funding proceeds (the
“Commitment Fee”).

 

8. Over-Advances. As inducement to Client to maintain the Reserve Account at
required levels to secure the Repurchase or anticipated Repurchase of ineligible
or impaired Accounts, Client agrees to pay Amerisource on demand a per diem
penalty of 0.2 percent (0.2%) of the amount of any Reserve Shortfall.

 

9. Equipment Term Loan Facility. Contemporaneous with the execution of this
Agreement, Client shall execute the attached Commercial Promissory Note provided
in Exhibit ‘B’ (the “Equipment Term Note”) and incorporated herein for all
purposes that shall provide for a term loan facility in the amount of the
Maximum Equipment Term Limit, under the following terms and conditions:

 

9.1. Term: Three years, fully amortizing over 36 months with equal principal and
interest payments;

 

9.2. Interest Rate: Client shall pay to Amerisource an interest rate equal to
the prime rate plus five and one-quarter percent (5.250%) per annum, to be
calculated and charged monthly with equal principal and interest payments;

 

9.3. Origination Fee: Client shall pay to Amerisource an up-front fee equal to
1.500% of the Maximum Equipment Term Limit. This fee is fully earned at the time
of Amerisource approval and commitment to Client; however, as an accommodation
to Client, the fee will be deducted from the initial funding proceeds (the
“Origination Fee”).

 

9.4. Purchase Money Security Interest: In addition to the Security Interest
provided for in Section 10, Client shall specifically provide, represent and
warrant that Client shall provide a first priority lien and a Purchase Money
Security Interest in the Equipment described on Exhibit ‘B’, on the filing of a
UCC 1 Financing Statement and Client’s grant of such lien to Amerisource does
not constitute a fraudulent conveyance under any applicable law. Any landlord’s
lien and other lien in favor of Client shall be subordinated pursuant to a
separate subordination agreement reasonably acceptable to Amerisource and
executed contemporaneously herewith (if any) and, except as otherwise disclosed
by Client to Amerisource prior to the date hereof, Client is the owner of all
right, title, and interest in the Equipment described on Exhibit ‘B’ free and
clear of all liens, encumbrances, and security interests, except the security
interest created by this Agreement and statutory and contractual landlord’s
liens.

 

10. Optional Bridge Term Loan Facility. Upon the execution of this Agreement and
for a period of 12 months from the initial funding, Amerisource shall make
available at Client’s option, a Bridge Term Loan Facility under the following
terms and conditions:

 

10.1. Bridge Term Amount: Client shall provide Amerisource written notice of its
election to enter into the Bridge term Loan Facility and the amount of such term
loan, said amount not to exceed the Maximum Bridge Term Limit;

 



3

 

 

10.2. Term: 6 months, fully amortizing with equal principal and interest
payments beginning at initial funding for a period of 26 weeks;

 

10.3. Bridge Facility Fee: A flat fee of 5.00% of the Bridge Term Amount shall
be collected at initial funding of the Bridge Term Amount.

 

10.4. Security: Client shall enter into such additional promissory notes or
other Credit Documents as Amerisource shall require to document the amount of
the Bridge Term Loan Facility and the requirements to for repayment

 

11. Security Interest.

 

11.1. As collateral securing the Obligations, Client grants and assigns to
Amerisource a continuing security interest in and to all of its now owned and
hereafter acquired personal property and fixtures, and all direct and indirect
proceeds thereof (including proceeds of proceeds), including without limitation
Accounts, Chattel Paper, Goods (including Inventory and Equipment), Instruments,
Investment Property, Documents, General Intangibles, monies, deposit accounts,
claims and credit balances, and all Intellectual Property (including Trademarks,
Patents and Copyrights, Licenses, Brands), Goodwill, tax refunds, Judgments,
claims under Chapter 5 of the Bankruptcy Code, and all other property (real,
personal, tangible, intangible, or any combination thereof (the “Collateral”).

 

11.2. Notwithstanding the creation of the above security interest, the
relationship of the Parties as to Client’s Accounts shall be that of purchaser
and seller of accounts, and not that of lender and Client.

 

12. Maintenance of Accounts, Authorization and Dominion of Funds to Amerisource.

 

12.1  Amerisource requires dominion of funds, and Client shall maintain its
primary operating account with [______________________] Bank, or another
institution approved by Amerisource, into which the proceeds of all advances
will be disbursed. Client shall direct all payments from its Account Debtors to
a P.O. address controlled or managed by Amerisource (“Lockbox”) or to a bank
account controlled by Amerisource or governed by a Deposit Account Control
Agreement in favor of Amerisource (“Blocked Account”). Amerisource shall send
notice of assignment letters to all Account Debtors on Client’s letterhead
affirming these payment instructions. Payments received by Amerisource, whether
such payments are received at a Lockbox, a Blocked Account, forwarded to
Amerisource by Client, or otherwise, shall be applied to reduce the Client’s
outstanding Obligations to Amerisource with a maximum of three days for check
clearance. Client shall provide to Amerisource viewing rights to all bank
accounts maintained by Client. Any and all charges and expenses relating to an
Amerisource Lockbox shall be for Amerisource’s account. Any and all charges and
expenses relating to a Blocked Account shall be for Client’s account.

 

12.2  Client hereby irrevocably authorizes Amerisource at Client's expense, to
exercise at any time any of the following powers until all of the Obligations
have been paid in full: (a) receive, take, endorse, assign, deliver, accept and
deposit, in the name of Amerisource or Client, any and all cash, checks,
commercial paper, drafts, remittances and other instruments and documents
relating to the Collateral or the proceeds thereof, (b) take or bring, in the
name of Amerisource or Client, all steps, actions, suits or proceedings deemed
by Amerisource necessary or desirable to effect collection of or other
realization upon the Accounts and other Collateral, (c) after an Event of
Default, that has not been cured within any applicable cure period, change the
address for delivery of mail to Client and to receive and open mail addressed to
Client, (d) after an Event of Default, extend the time of payment of, compromise
or settle for cash, credit, return of merchandise, and upon any terms or
conditions, any and all Accounts or other Collateral which includes a monetary
obligation and discharge or release any account debtor or other obligor
(including filing of any public record releasing any lien or security interest
granted to Client by such account debtor), without affecting any of the
Obligations, (e) pay any sums necessary to discharge any lien, security interest
or encumbrance which is senior to or impairs Amerisource's security interest in
the Collateral, which sums shall be included as Obligations hereunder, and in
connection with which sums the Delinquency Charge shall accrue and shall be due
and payable, (f) in order to complete funding transfers or disbursements, or to
satisfy any of the Obligations, initiate electronic debit or credit entries
through the Automated Clearinghouse system to any deposit account maintained by
Client wherever located, (g) file in the name of Client or Amerisource, or both,
mechanic’s or materialman’s liens or related notices, or claims under any
payment bond, in connection with goods or services sold by Client in connection
with the improvement of realty, (h) notify any Account Debtor obligated with
respect to any Account that the underlying Account has been assigned to
Amerisource by Client and that payment thereof is to be made to the order of and
paid directly and solely to Amerisource, and (i) communicate directly with
Client’s Account Debtors to verify the amount and validity of any Account
created by Client.

 

13. Covenants By Client.

 

13.1. Client shall deliver to Amerisource such documentation as may be requested
by Amerisource from time to time, including but not limited to: (a) monthly
internally-prepared financial statements, accounts receivable aging and accounts
payable aging and detailed inventory reports, to be delivered to Amerisource
within 30 days of month-end for the six months after the date hereof, and within
21 days of month-end thereafter; (b) quarterly 941 payroll tax filings and proof
of payment; (c) annual CPA-prepared (reviewed or audited) financial statements,
federal 1120 tax return, and updated personal or corporate financial statements
for each personal or corporate guarantor respectively, to be delivered to
Amerisource within 110 days of year-end; and (d) any other report or
documentation reasonably requested by Amerisource.

 

13.2. Client shall direct all payments for Client’s Accounts to Amerisource’s
                              via a Notice of Assignment to be sent to all of
Client’s Account Debtors on Client’s letterhead. Client shall imprint this P.O.
Box address as the sole remittance address on each and every Invoice and
communication to all of its Account Debtors, without exception. Payments
received by Amerisource shall be applied against the corresponding open Invoices
purchased and ledgered by Amerisource and shall be applied to reduce the
Client’s outstanding Obligations to Amerisource with a maximum of three days for
check clearance.

 



4

 

 

13.3. Any and all checks or other payments received by Client from its Account
Debtors or obligors shall be held in trust for Amerisource and shall not
constitute the property of Client, and Client shall deliver such instruments in
kind to Amerisource within two banking days following the date of receipt by
Client. Client shall pay to Amerisource fifteen percent (15%) of the amount of
any payment received by Client and not delivered in kind to Amerisource within
two banking days following the date of receipt by Client.

 

13.4. Client shall notify Amerisource promptly of and, if requested by
Amerisource, will settle all disputes concerning any Purchased Account, at
Client's sole cost and expense.

 

13.5. After written notice by Amerisource to Client, and automatically, without
notice, after an Event of Default that has not been cured within any applicable
cure period, Client shall not, without the prior written consent of Amerisource
in each instance, (a) grant any extension of time for payment of any of the
Accounts, (b) compromise or settle any of the Accounts for less than the full
amount thereof, (c) release in whole or in part any Account Debtor, or (d) grant
any credits, discounts, allowances, deductions, return authorizations or the
like with respect to any of the Accounts.

 

13.6. From time to time as requested by Amerisource, at the sole expense of
Client, Amerisource or its designees shall have access, during reasonable
business hours if prior to an Event of Default and at any time if after an Event
of Default that has not been cured within any applicable cure period, to all
premises where Collateral is located for the purposes of inspecting (and
removing, if after the occurrence of an Event of Default that has not been cured
within any applicable cure period) any of the Collateral, including Client's
books and records, and Client shall permit Amerisource or its designees to make
copies of such books and records or extracts therefrom as Amerisource may
request.

 

13.7. Client shall reimburse Amerisource for any reasonable out-of-pocket
expenses directly incurred by Amerisource in the administration of this
Agreement, including fees for periodic field exams, lien searches or other
expenses.

 

13.8. Client shall pay when due all payroll and other taxes, and shall provide
proof thereof to Amerisource in such form as Amerisource shall reasonably
require.

 

13.9. Client shall not create, incur, assume or permit to exist any lien or
security interest upon or with respect to any Collateral now owned or hereafter
acquired by Client, other than with respect to financing secured by Client from
or through Utica Leaseco LLC, Daimler-Benz, Volvo Financial, TBK Bank, Scott
Equipment, James E. Frye, or any capital equipment financing secured by such
equipment.

 

13.10. Client shall advise Amerisource in writing if it reschedules or extends
the due date of any amounts owing from its account debtors.

 

13.11. Client shall indemnify Amerisource from any loss arising out of the
assertion of any claim that any payment received by Amerisource from or for the
account of an Account Debtor is avoidable under the Bankruptcy Code or any other
debtor relief statute (“Avoidance Claim”). Client shall notify Amerisource
within two business days of it becoming aware of the assertion of any Avoidance
Claim. The provisions of this Section 13.11 shall survive termination of this
Agreement.

 

14. Representation and Warranty. Client represents and warrants that:

 

14.1. Client is fully authorized to enter into this Agreement and to perform
hereunder.

 

14.2. This Agreement constitutes its legal, valid and binding obligation.

 

14.3. Client is solvent and in good standing in the State of its organization.

 

14.4. The Purchased Accounts are and will remain:

 

14.4.1. Bona fide existing obligations created by the sale and delivery of goods
or the rendition of services in the ordinary course of Client’s business.

 

14.4.2. Unconditionally owed and will be paid to Amerisource without defenses,
disputes, offsets, counterclaims, or rights of return or cancellation.

 

14.4.3. Not sales to any entity which is affiliated with Client or in any way
not an “arms length” transaction.

 

14.5. Client has not rescheduled or extended the due date of any amounts owing
by its account debtors during the past twelve (12) months from the date hereof.

 

14.6. Client has not received notice nor does Client have knowledge of actual or
imminent bankruptcy, insolvency, or material impairment of the financial
condition of any account debtor.

 

15. Default.

 

15.1. Events of Default. Any of the following events will constitute an Event of
Default hereunder: (a) Client defaults in the payment of any Obligations or in
the performance of any covenant herein or provision hereof or of any other
agreement now or hereafter entered into with Amerisource, or any warranty or
representation contained herein proves to be false in any way, howsoever minor,
(b) Client or any guarantor of all or any part of the Obligations becomes
subject to any debtor-relief proceedings, (c) any guarantor fails to perform or
observe any of such guarantor's obligations to Amerisource or shall notify
Amerisource of its intention to rescind, modify, terminate or revoke any
guaranty of the Obligations, or any such guaranty shall cease to be in full
force and effect for any reason whatever, (d) Amerisource for any reason, in
good faith, deems itself insecure with respect to the prospect of repayment or
performance of all or any part of the Obligations.

 



5

 

 

15.2. Notice and Cure Period. Amerisource shall promptly notify Client of the
occurrence of any Event of Default. In regards to an Event of Default concerning
Section 9 (the Equipment Term Loan Facility) or Section 10 (the Optional Bridge
Term Loan Facility) Client shall have ten (10) days to cure after receipt of
notice thereof. In regards to any other Event of Default, Client waives any
requirement that Amerisource inform Client by affirmative act or otherwise of
any Event of Default hereunder. Further, Amerisource’s failure to charge or
accrue interest or fees at any “Penalty”, “Default”, or “Past Due” rate shall
not be deemed a waiver by Amerisource of its claim thereto.

 

15.3. Effect of Default. Upon the occurrence of any Event of Default that has
not been cured within any applicable cure period, in addition to any rights
Amerisource has under this Agreement or applicable law, Amerisource may
immediately terminate this Agreement without notice, at which time all
Obligations shall immediately become due and payable without notice.

 

16. Account Stated. Amerisource shall render to Client from time to time a
statement setting forth the transactions arising hereunder. Each statement shall
be considered correct and binding upon Client as an account stated, except to
the extent that Amerisource receives, within sixty (60) days after the mailing
of such statement, written notice from Client of any specific exceptions by
Client to that statement, and then it shall be binding against Client as to any
items to which it has not objected.

 

17. Waiver. No failure to exercise and no delay in exercising any right, power,
or remedy hereunder shall impair any right, power, or remedy which Amerisource
may have, nor shall any such delay be construed to be a waiver of any of such
rights, powers, or remedies, or any acquiescence in any breach or default
hereunder; nor shall any waiver by Amerisource of any breach or default by
Client hereunder be deemed a waiver of any default or breach subsequently
occurring. All rights and remedies granted to Amerisource hereunder shall remain
in full force and effect notwithstanding any single or partial exercise of, or
any discontinuance of action begun to enforce, any such right or remedy. The
rights and remedies specified herein are cumulative and not exclusive of each
other or of any rights or remedies that Amerisource would otherwise have. Any
waiver, permit, consent or approval by Amerisource of any breach or default
hereunder must be in writing and shall be effective only to the extent set forth
in such writing and only as to that specific instance.

 

18. Termination. This term of this Agreement shall expire thirty-six (36) months
from the date of initial funding (the “Maturity Date”). Client may terminate the
Agreement by giving Amerisource sixty (60) days written notice of termination
prior to each Maturity Date. Otherwise, the Maturity Date shall be automatically
extended for an additional twelve (12) months from the most recent Maturity
Date. Upon termination, Client shall pay the Obligations to Amerisource,
including, but not limited to, all Obligations under the Equipment Term Facility
and the Bridge Term Facility. In the event of termination of the Agreement prior
to Maturity Date, an Early Termination Fee equal to two percent (2.00%) of the
Maximum Account Limit shall apply if there are more than twelve months remaining
until Maturity Date at the time of termination; otherwise an Early Termination
Fee equal to one percent (1.00%) of the Maximum Account Limit shall apply. Upon
termination of this Agreement, Amerisource may retain amounts (i) sufficient to
cover any Obligations that were either known or unknown to Amerisource at the
time of termination, and (ii) until Client has executed and delivered to
Amerisource a general indemnity and mutual release in a form acceptable to
Amerisource.

 

19. Amendment. Neither this Agreement nor any provisions hereof may be changed,
waived, discharged or terminated, nor may any consent to the departure from the
terms hereof be given orally (even if supported by new consideration), but only
by an instrument in writing signed by all parties to this Agreement. Any waiver
or consent so given shall be effective only in the specific instance and for the
specific purpose for which given.

 

20. Lien Termination. In recognition of Amerisource's right to have its legal
fees and other expenses incurred in connection with this Agreement secured by
the Collateral, notwithstanding satisfaction in full of all other Obligations by
Client, Amerisource shall not be required to record any terminations or
satisfactions of any of Amerisource's liens or security interests on the
Collateral unless and until Client has executed and delivered to Amerisource a
general indemnity and mutual release in a form acceptable to Amerisource. Client
understands that this provision constitutes a waiver of its rights under §9-513
of the UCC.

 

21. Conflict. Unless otherwise expressly stated in any other agreement between
Amerisource and Client, if a conflict exists between the provisions of this
Agreement and the provisions of such other agreement, the provisions of this
Agreement shall control.

 

22. Severability. In the event any one or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

23. Relationship of Parties. The relationship of the Parties hereto shall be
that of seller and purchaser of Accounts, and Amerisource shall not be a
fiduciary of the Client, although Client may be a fiduciary of Amerisource. The
Parties have, for the purposes of Chapter 306 of the Texas Finance Code,
characterized the sale of accounts receivable pursuant to this Agreement as a
purchase and sale transaction, and not a loan or other transaction for the use,
forbearance or detention of money.

 



6

 

 

24. Legal Fees. Client agrees to reimburse Amerisource on demand for the actual
amount of all costs and expenses, including reasonable attorneys' fees and other
legal fees, which Amerisource has incurred or may incur in: (a) negotiating,
preparing, or administering this Agreement and any documents prepared in
connection herewith or in any way arising out of this Agreement, which shall not
exceed $15,000; (b) protecting, preserving or enforcing any lien, security
interest or other right granted by Client to Amerisource or arising under
applicable law, whether or not suit is brought, including but not limited to the
defense of any Avoidance Claims; (c) complying with any subpoena or other legal
process attendant to any litigation in which Client is a party; including
photocopying, travel, and attorneys' fees and expenses; (d) the actual amount of
all costs and expenses, including reasonable attorneys' fees, which Amerisource
may incur in enforcing this Agreement and any documents prepared in connection
herewith, or in connection with any federal or state insolvency proceeding
commenced by or against Client, including those (i) arising out of the automatic
stay, (ii) seeking dismissal or conversion of the bankruptcy proceeding, or
(iii) opposing confirmation of Client's plan thereunder.

 

25. Entire Agreement. This Agreement supersedes all other agreements and
understandings between the Parties hereto, verbal or written, express or
implied, relating to the subject matter hereof. No promises of any kind have
been made by Amerisource or any third party to induce Client to execute this
Agreement. No course of dealing, course of performance or trade usage, and no
parole evidence of any nature, shall be used to supplement or modify any terms
of this Agreement.

 

26. Choice of Law. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the State of Texas.

 

27. Jury Trial Waiver. In recognition of the higher costs and delay which may
result from a jury trial, the Parties hereto waive any right to trial by jury of
any claim, demand, action or cause of action (a) arising hereunder, or (b) in
any way connected with or related or incidental to the dealings of the Parties
hereto or any of them with respect hereto, in each case whether now existing or
hereafter arising, and whether sounding in contract or tort or otherwise; and
each Party further waives any right to consolidate any such action in which a
jury trial has been waived with any other action in which a jury trial cannot be
or has not been waived; and each Party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any Party hereto may file an original counterpart or a copy of
this section with any court as written evidence of the consent of the Parties
hereto to the waiver of their right to trial by jury.

 

28. Venue; Jurisdiction. The Parties agree that any suit, action or proceeding
arising out of the subject matter hereof, or the interpretation, performance or
breach of this Agreement, shall, if Amerisource so elects, be instituted in any
court sitting in the State of Texas (the “Acceptable Forums”). Each party agrees
that the Acceptable Forums are convenient to it, and each party irrevocably
submits to the jurisdiction of the Acceptable Forums, irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement, and
waives any and all objections to jurisdiction or venue that it may have under
the laws of the State of Texas or otherwise in those courts in any such suit,
action or proceeding. Should such proceeding be initiated in any other forum,
Client waives any right to oppose any motion or application made by Amerisource
as a consequence of such proceeding having been commenced in a forum other than
an Acceptable Forum.

 

29. Notice. All notices to Amerisource hereunder shall be deemed given upon
actual receipt by a responsible officer of Amerisource.

 

30. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile, email or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement, and any Party delivering such an executed counterpart of the
signature page to this Agreement by facsimile to any other Party shall
thereafter also promptly deliver a manually executed counterpart of this
Agreement to such other Party, provided that the failure to deliver such
manually executed counterpart shall not affect the validity, enforceability, or
binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

CLIENT:  AMERISOURCE:      5J Oil Field Services, LLC  Amerisource Funding, Inc.
     X /s/ Matthew Flemming  X /s/ Jason Floyd Name:  Matthew Flemming  Name:  
Jason Floyd Title: Manager  Title:  Managing Director      5J Trucking, LLC   

 



7

 

 

X /s/ Matthew Flemming  Name:   Matthew Flemming  Title: Manager     SMG
Industries, Inc.     X /s/ Matthew Flemming  Name:   Matthew Flemming  Title:
President 

 

8

 

 

Exhibit “A”

SMG Inc, Daily Availability Report – SAMPLE

 

ACCOUNTS RECEIVABLE                 1) Total A/R Ledger Balance                
2) Less:Outstanding Credits                 3) Total Net A/R Outstanding        
        4) Less:  A/R over 90 days from original invoice date               5)
Total A/R Outstanding < 90 Days                 6) Less:Miscellaneous
Ineligibles                 7) Less:Cross-Age Exclusions of: 15%              
8) Less:  Specific Account Debtor OCLs               9) Less:Concentration Cap
Excl: 15%               10) Total Eligible A/R:                 11)
Less:Additional Reserves Held                 12) Advance Rate:     85%        
  13) Availability:                 14) Less:  Amounts Currently Outstanding:  
            15) Remaining Availability:                

 



9

 

 

Exhibit ‘B’

 



10

 

 

COMMERCIAL PROMISSORY NOTE
(Equipment Loan; Purchase Money)

 

$1,401,558.91 USD Date: _______________, 2019

 

FOR VALUE RECEIVED and WITHOUT GRACE, on the dates, and in the amounts so herein
stipulated, the undersigned, 5J Oil Field Services, LLC and 5J Trucking, LLC
whose address are , together with SMG Industries, Inc. whose address is
(hereinafter called “Maker”), promises to pay to the order of AMERISOURCE
FUNDING, INC (“Lender”) at its principal office located at 7225 Langtry,
Houston, Texas 77040, in coin or currency of the United States of America, which
at the time of payment is legal tender for the payment of public and private
debts, the principal sum of ONE MILLION FOUR HUNDRED AND ONE THOUSAND AND FIVE
HUNDRED FIFTY-EIGHT AND 91/100 DOLLARS ($1,401,558.91), together with accrued
interest on the principal amount hereof remaining unpaid from time to time,
computed from the date hereof until maturity at a per annum rate, calculated on
the basis of a three hundred sixty (360) day year [except for calculation of the
Maximum Rate, which will be calculated on the basis of a three hundred sixty
five (365) or three hundred sixty six (366) day year, as the case may be]
determined on a fixed per annum basis, equal to the lesser of (i) or (ii) as
follows:

 

(i)        The prime rate plus five and one-quarter percent (5.250%) per annum
as determined from time to time in the Wall Street Journal (currently 10.00%)
(the “Applicable Rate”); or

 

(ii)       the Maximum Rate (as hereinafter defined),

 

which interest rate is further limited and controlled by the provisions of this
Note hereinafter set forth. The term “Maximum Rate”, as used herein, shall mean,
on any day, the highest non-usurious rate of interest (if any) permitted by
applicable law on such day. For purposes of the Texas Finance Code, as it may
from time to time be amended, the Maximum Rate shall be referred to in and
determined under the Texas Finance Code, from time to time in effect; provided,
however, that to the extent permitted by applicable law, Lender reserves the
right to change, from time to time by further notice and disclosure to Maker,
the ceiling on which the Maximum Rate is based under the Texas Finance Code;
and, provided further, that the “highest non-usurious rate of interest permitted
by applicable law” for purposes of this Note shall not be limited to the
applicable rate ceiling under the Texas Finance Code if federal laws or other
state laws now or hereafter in effect and applicable to this Note (and the
interest contracted for, charged and collected hereunder) shall permit a higher
rate of interest. In no event shall the Applicable Rate herein exceed the
Maximum Rate.

 

This Note is payable as follows, to-wit:

 

(a)    Accrued and unpaid interest on this Note shall be payable monthly,
commencing one calendar month from the date hereof, and continuing thereafter on
the same day of each succeeding calendar month, and ending upon the maturity of
this Note, however such maturity may be brought about; and

 

(b)    All outstanding principal of this Note and all accrued and unpaid
interest hereon shall be due and payable on or before December____, 2022 (the
“Maturity Date.

 

Upon execution hereof, Maker shall pay an origination fee equal to $21,962.30.
Said fees shall not be construed as interest.

 

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

It is especially agreed that if default shall be made in any payment due hereon,
either principal or interest, or if there is a default in any of the terms,
covenants or provisions set forth in that certain Security Agreement, as
hereinafter defined, or any other document given to secure this Note or any
Guaranty executed to support Lender’s entering into the Note or Security
Agreement (collectively, the “Security Instruments”) or in any other note or
obligation of Maker to Lender (including guaranty agreements), then, in any such
event, at the option of Lender or any other holder hereof at any time thereafter
without notice of intent to accelerate, notice of acceleration, or any other
demand or notice, the unpaid principal balance of this Note and all accrued
interest shall at once become due and payable. Any sum, principal or interest,
payable under this Note which is not paid when due shall bear interest from the
date such payment is due until paid at the Maximum Rate, or if no Maximum Rate
is established by applicable law, then at the Applicable Rate plus five percent
(5%) per annum. If default is made in the prompt payment of this Note when due
or declared due and the same is placed in the hands of an attorney for
collection, or suit is brought on same, or the same is collected through
probate, bankruptcy or other judicial proceedings, then Maker agrees and
promises to pay to Lender its reasonable and necessary attorney’s fees and court
costs.

 

If Lender or its successor has not received the full amount of any installment
payment at the end of the 10th day after it is due, Maker agrees to pay a late
charge to Lender. The amount of the late charge will be five percent (5%) of the
amount of the overdue installment payment. Maker agrees to pay the late charge
promptly. The late charge will be charged only one time with respect to any late
installment payment.

 



11

 

 

It is agreed that time is of the essence of this agreement. Upon the occurrence
of an event of default (as such term is defined in the herein defined Security
Agreement), Lender may accelerate and declare this Note immediately due and
payable without notice. Any failure to exercise this option shall not constitute
a waiver by Lender of the right to exercise the same at any other time.

 

All payments under the Security Instruments received by Lender during the
existence of any event of default may be applied by Lender against the
indebtedness (herein due Lender) in any manner and in such priority as Lender
may specify, including without limitation, in accordance with the provisions of
any of the Security Instruments.

 

Maker and any and all endorsers, guarantors and sureties severally waive all
notices, demands for payment, presentment for payment, protest and notice of
protest, notice of intent to accelerate, notice of acceleration, any other
notices of any kind, the filing of suit hereon for the purpose of fixing
liability and diligence in taking any action to collect amounts called for
hereunder and in the handling of collateral or securities at any time existing
in connection herewith, and consent that the time of payment hereof may be
extended and re-extended from time to time without notice to any of them.

 

In addition to any other security interests granted but Maker in the Security
Instruments, Maker specifically provides, represents and warrants a first
priority lien and a Purchase Money Security Interest in the Equipment described
on the attached Equipment Schedule and that Maker’s grant of such lien hereunder
does not constitute a fraudulent conveyance under any applicable law or contract
and that Maker is the owner of all right, title, and interest in the equipment
free and clear of all liens, encumbrances, and security interests.

 

It is further agreed that Maker grants to Lender or any other holder hereof a
first lien and security interest on (and the express right of setoff against)
all deposits and other sums at any time credited by or due from Lender or any
other holder hereof to Maker, or any endorser, surety or guarantor hereof as
collateral security for the payment of this Note, and Lender or other holder
hereof, at its option, may at any time, without notice and without any
liability, hold all or any part of any such deposits or other sums until all
sums owing on this Note have been paid in full and/or apply or set off all or
any part of any such deposits or other sums credited by or due from Lender or
any other holder hereof to or against any sums due on this Note in any manner
and in any order of preference which Lender or other holder hereof, at its sole
discretion, chooses.

 

It is the intention of the parties hereto to comply with the usury laws of the
State of Texas and of the United States of America. The parties hereto do not
intend to contract for, charge or receive any interest or other charge that is
usurious, and by execution of this Note, Maker agrees that Lender has no such
intent. This Note, the hereinafter mentioned Security Agreement and Security
Instruments, and all other agreements between Maker and Lender or any other
holder hereof, which are now existing or hereafter arising, whether written or
oral, are hereby expressly limited so that in no event whatsoever, whether by
reason of acceleration of maturity hereof, or otherwise, shall the amount paid,
or agreed to be paid, to Lender or any other holder hereof for the use,
forbearance or detention of the money to be due hereunder or otherwise, or for
the payment or performance of any covenant or obligation contained herein or in
any other document evidencing, securing, or pertaining to the indebtedness
evidenced hereby, exceed the Maximum Rate. If from any circumstance whatsoever
fulfillment of any provisions hereof or other document, at the time performance
of such provisions shall be due, shall involve transcending the valid limits
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the Maximum Rate, and if from any such circumstance Lender or any
other holder shall ever receive as interest or otherwise an amount which will
exceed the Maximum Rate, such amount which would be excessive interest shall be
applied to the reduction of the principal amount owing hereunder or on account
of any other principal indebtedness of Maker to the holder and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal hereof and such other indebtedness, such excess shall be refunded to
Maker. All sums paid and agreed to be paid to Lender or any other holder for
use, forbearance or detention of the indebtedness of Maker shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the periods until payment in full of this Note (or any renewals,
extensions and rearrangements hereof) so that the actual rate of interest on
account of this indebtedness evidenced by this Note is uniform throughout the
term of this Note (and all renewals, extensions and rearrangements hereof) and
does not exceed the Maximum Rate. The terms and provisions of this paragraph
shall control and supersede any other provisions of this Note.

 

Except as otherwise stated herein, all payments under this Note shall be applied
first against the accrued and unpaid interest and the remainder against the
principal balance hereof. All partial prepayments shall be applied toward the
payment of principal installments in the inverse order of maturity. Lender’s
records shall constitute prima facie evidence of the amount of funds advanced
hereunder.

 

If at any time the Applicable Rate exceed the Maximum Rate, then interest hereon
shall accrue at the Maximum Rate. If the Applicable Rate should then
subsequently decrease to a level less than the Maximum Rate or if the Maximum
Rate applicable to this Note should then subsequently be increased to a level
which would be greater than the Applicable Rate, then, in either case, the
interest hereon shall thereafter accrue at a rate equal to the applicable
Maximum Rate until the aggregate amount of interest accrued through the term of
this Note equals the aggregate amount of interest which would have accrued at
the Applicable Rate without regard to any usury limit, at which time interest
hereon shall again accrue at the Applicable Rate.

 

If at maturity or final payment of this Note the total amount of interest
accrued under the foregoing provisions is less than the total amount of interest
which would have accrued if the Applicable Rate had at all times been in effect,
then Maker shall pay Lender the amount by which (i) the lesser of (a) the amount
of interest which would have accrued on this Note if the Maximum Rate had at all
times been in effect or (b) the amount of interest which would have accrued if
the Applicable Rate had at all times been in effect, exceeds (ii) the amount of
interest paid by Maker to Lender in accordance with the other provisions of this
Note.

 



12

 

 

Any check, draft, money order or other instrument given in payment of all or any
part hereof or on any part of the indebtedness may be accepted by the holder
hereof and handled in collection in a customary manner, but same shall not
constitute payment hereof or of the indebtedness or diminish any rights of
Lender, except to the extent that actual cash proceeds of such instrument are
unconditionally received by Lender.

 

The individual signing below warrants and represents that s/he has the requisite
authority to bind the entity on whose behalf s/he signs.

 

Without being limited thereto or thereby, this Note is secured by that certain
REVOLVING ACCOUNTS RECEIVABLE ASSIGNMENT AND TERM LOAN FINANCING AND SECURITY
AGREEMENT (the “Security Agreement”) executed by Maker for the benefit of
Lender, covering all assets of Maker, including the Collateral more fully
described in the Security Agreement.

 

CLIENT:   5J Oil Field Services, LLC       X   Name: Matthew Flemming   Title:
MANAGER       5J Trucking, LLC       X   Name: Matthew Flemming   Title:  
MANAGER       SMG Industries, Inc.       X   Name: Matthew Flemming   Title:
    PRESIDENT  

 



13

 

 

PROMISSORY NOTE

 

EQUIPMENT SCHEDULE

 

Department Item
# Qty Serial # / VIN Asset
# Liens Lender Note
Balance Payment
Amount  Total FLV    Payoff Amount as of
Payoff Date Trailers 411 1   73121 X Citizens 398010 0 - $               -    
Trailers 417 1   82320 X Citizens 398010 0 - $               -     Trailers 430
1   55004 X Citizens 398010 64,105 4,081 $   105,000   $ 60,591 Trailers 399 1  
64862 X Citizens 9045139 0 0 $               -     Trailers 401 1   65692 X
Citizens 9045139 - - $               -     Trailers 402 1   65864 X Citizens
9045139 - - $               -     Trailers 403 1   65865 X Citizens 9045139
265,642 8,575 $   290,000   $  259,651 Trailers 404 1   72614 X Citizens 9045139
- - $               -     Trailers 405 1   72615 X Citizens 9045139 - -
$               -     Trailers 406 1   72616 X Citizens 9045139 - -
$               -     Trailers 407 1   72617 X Citizens 9045139 - -
$               -     Trailers 408 1   72689 X Citizens 9045139 - -
$               -     Trailers 409 1   72690 X Citizens 9045139 - -
$               -     Trailers 410 1   72832 X Citizens 9045139 - -
$               -     Trailers 418 1   82868 X Citizens 9045139 - -
$               -     Trailers 419 1   82871 X Citizens 9045139 - -
$               -     Trailers 393 1   43168 X Citizens 9134123 261,311 8,571
$   230,000   $ 247,591 Trailers 394 1   43198 X Citizens 9134123 - -
$               -     Trailers 412 1   73170 X Citizens 9134123 - -
$               -     Trailers 413 1   73197 X Citizens 9134123 - -
$               -     Trailers 420 1   83169 X Citizens 9134123 - -
$               -     Trailers 421 1   83199 X Citizens 9134123 - -
$               -     Cranes 447 1   A3069 X Citizens 9206094 729,493 16,495
$   575,000   $ 716,086 Trucks 72 1   A1967 X Citizens Pal 9128921 220,561 6,144
$   230,000   $ 208,589 Trucks 73 1   A1968 X Citizens Pal 9128921 - -
$               -                   $1,541,112 $43,866 $1,430,000   $ 1,492,507

 



14



